DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 16 MAR 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
A legible and complete copy of the non-patent literature reference Takeda, K. et al., “IFN-y production by lung NK cells is critical for the natural resistance to pulmonary metastasis of B16 melanoma in mice” J. Leukoc. Biol., Oct. 2011, pp. 777-785, Vol 90 was not found in the file wrapper. The copy that is uploaded contains a majority of blank pages and the pages that are present are difficult to read. The reference has been lined through on the IDS and a copy of the reference has been placed in the application file and cited on the PTO-892 form.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Page 66, [00174]; https://xenabrowser.net). Applicant is required to delete without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 8, 11, and 19 are objected to because of the following informalities:  the claims contain reference to ovarian cancer twice. On line 4 the claims state “ovarian cancer cell” and on line 6 the claims recite “ovarian cell”. It is anticipated that these are redundant references.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 8, 10-12, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/029511 A1 (Autolus LTD) 23 FEB 2017.

Regarding claim 1, Autolus teaches a chimeric antigen receptor T (CAR-T) cell (page 1, lines 6-7, “a chimeric-antigen receptor (CAR) expressing cell”; page 13, line 6, “the sample may be a T-cell containing sample”). Autolus further teaches that the chimeric antigen receptor comprises a surface 
Autolus teaches that “the term ‘soluble ligand’ is used to indicate a ligand or antigen which is not part of or attached to the cell but which moves freely in the extracellular space, for example in a bodily fluid of the tissue of interest. The soluble ligand my exist in a cell-free state in the serum, plasma or other bodily fluid of an individual” (page 15, lines 5-10).

Regarding claim 3, Autolus teaches the CAR-T cell of claim 1 as discussed above. 
Autolus further teaches that the soluble ligand is a cytokine including interferons, interleukins, tumor necrosis factor (page 15, lines 15-16), colony stimulating factor (page 15, line 32, “GM-CSF”), transforming growth factors (page 15, line 36, “TGF-β), and vascular endothelial growth factors (page 16, line 12, “VEGF”).

Regarding claim 6, Autolus teaches the CAR-T cell of claim 1 as discussed above.
Autolus further teaches that the surface exposed soluble ligand binding moiety comprises a single chain Fv (ScFv) which specifically binds the soluble ligand (page 14, lines 31-32, “the antigen-binding domain may comprise: a single-chain variable fragment (scFv)”; and lines 36-37, “the antigen-binding domain may bind an epitope on a soluble or a membrane-bound ligand”). 

Regarding claim 8, Autolus teaches the CAR-T cell of claim 1 as discussed above. 
Autolus further teaches that the cancer cell is a breast cancer cell, lung cancer cell, prostate cancer cell, bladder cancer cell, pancreatic, colon cancer cell, or melanoma cell (page 47, lines 33-36).

Regarding claim 10, Autolus teaches the CAR-T cell of claim 1 as discussed above.
Autolus further teaches a method of killing soluble ligand secreting cancer cells, the method comprising contacting the cancer cell with the CAR-T cell of claim 1 (page 48, lines 2-5, “the CAR cells of the present invention may be capable of killing target cells, such as cancer cells. The target cell may be characterized by the presence of a soluble ligand in the vicinity of the target cell”; page 47, lines 1-2, “a method for treating a disease relates to the therapeutic use of the cells of the present invention”; page 46, lines 35-36, “a method for treating and/or preventing a disease which comprises the step of administering the cells of the present invention…to a subject”).

Regarding claim 11, Autolus teaches the method of claim 10 as discussed above.
Autolus further teaches that the cancer cell is a breast cancer cell, lung cancer cell, prostate cancer cell, bladder cancer cell, pancreatic, colon cancer cell, or melanoma cell (page 47, lines 33-36).

Regarding claim 12, Autolus teaches a method of treating a mammal having a soluble ligand secreting cancer (page 47, lines 1-2, “a method for treating a disease relates to the therapeutic use of the cells of the present invention”; page 48, lines 2-5, “the CAR cells of the present invention may be capable of killing target cells, such as cancer cells. The target cell may be characterized by the presence of a soluble ligand in the vicinity of the target cell”). The method comprising administering to the mammal chimeric antigen receptor T (CAR-T) cells comprising a surface exposed soluble ligand binding moiety that specifically binds to a soluble ligand secreted by the cancer cell (page 46, lines 35-36, “a method for treating and/or preventing a disease which comprises the step of administering the cells of the present invention…to a subject”; page 1, lines 6-7, “a chimeric-antigen receptor (CAR) expressing cell”; page 13, line 6, “the sample may be a T-cell containing sample”; page 13, line 25, “extracellular 

Regarding claim 14, Autolus teaches the method of claim 12 as discussed above. 
Autolus further teaches that the soluble ligand is a cytokine including interferons, interleukins, tumor necrosis factor (page 15, lines 15-16), colony stimulating factor (page 15, line 32, “GM-CSF”), transforming growth factors (page 15, line 36, “TGF-β), and vascular endothelial growth factors (page 16, line 12, “VEGF”).

Regarding claim 17, Autolus teaches the method of claim 12 as discussed above.
Autolus further teaches that the surface exposed soluble ligand binding moiety comprises a single chain Fv (ScFv) which specifically binds the soluble ligand (page 14, lines 31-32, “the antigen-binding domain may comprise: a single-chain variable fragment (scFv)”; and lines 36-37, “the antigen-binding domain may bind an epitope on a soluble or a membrane-bound ligand”).

Regarding claim 19, Autolus teaches the method of claim 12 as discussed above. 
Autolus further teaches that the cancer cell is a breast cancer cell, lung cancer cell, prostate cancer cell, bladder cancer cell, pancreatic, colon cancer cell, or melanoma cell (page 47, lines 33-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/029511 A1 (Autolus LTD) 23 FEB 2017  as applied to claims 1 and 12 above, and further in view of US 2016/0207989 A1 (BioAtla, LLC) 21 JUL 2016.

Regarding claim 5, Autolus teaches the CAR-T cell of claim 1 as discussed above. 
Autolus further teaches that the ligand-binding domain is the portion of the CAR which recognizes the antigen and that the binding domain may comprise a natural ligand of the target antigen (page 14, lines 27 and 32). Autolus also teaches the targeting of a soluble ligand using a CAR approach 
BioAtla teaches CAR-T cells for use in the treatment of cancer and autoimmune diseases (page 2, [0027], “a genetically engineered cytotoxic cell that includes a poly-nucleotide sequence encoding the chimeric antigen receptor of the invention. The cytotoxic cell may be a T cell…”; page 2, [0029], “method for treating cancer in a subject”; page 14, [0166], “examples of target antigens include antigens expressed by various immune cells… and cells associated with… autoimmune diseases and/or inflammatory diseases”). BioAtla also teaches that the CAR of the invention may include at least two ASTRs (antigen specific targeting regions) which target at least two different antigens or epitopes on the same antigen (page 14, [0161]), a construct which matches the CAR taught by Autolus for use in binding a soluble ligand.
BioAtla further teaches that the ASTR may include ligand binding domains from naturally occurring receptors (page 13-14, [0160]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Autolus and BioAtla and have used a naturally occurring receptor of the soluble ligand as the extracellular (surface exposed) binding region. One of ordinary skill in the art would have been motivated to make this combination in order to use a binding receptor that already exists in the body as a method of specifically binding the soluble ligand (BioAtla, page 13-14, [0160]).

Regarding claim 9, Autolus teaches the CAR-T cell of claim 1 as discussed above. 
Autolus teaches that the soluble ligand may be a cytokine, chemokine, or metabolite and that cytokines act through receptors, and are important in health and disease, specifically in host responses 
BioAtla teaches CAR-T cells for use in the treatment of cancer and autoimmune diseases (page 2, [0027], “a genetically engineered cytotoxic cell that includes a poly-nucleotide sequence encoding the chimeric antigen receptor of the invention. The cytotoxic cell may be a T cell…”; page 2, [0029], “method for treating cancer in a subject”; page 14, [0166], “examples of target antigens include antigens expressed by various immune cells… and cells associated with… autoimmune diseases and/or inflammatory diseases”). BioAtla also teaches that the CAR of the invention may include at least two ASTRs (antigen specific targeting regions) which target at least two different antigens or epitopes on the same antigen (page 14, [0161]), a construct which matches the CAR taught by Autolus for use in binding a soluble ligand. BioAtla also teaches that the antigens that can be targeted include IL-12, TGF-β, and VEGF (page 14, right column, paragraphs [0167] and [0168]) which match soluble ligands taught by Autolus (page 15, lines 12 and 21-22).
BioAtla teaches that the target antigens are associated with autoimmune disorders including lupus, multiple sclerosis, inflammatory bowel disease, psoriasis, celiac disease, Graves’ disease, myasthenia gravis, Guillain-Barr syndrome, thyroiditis, Sjogren’s syndrome, hemolytic anemia, vasculitis, and rheumatoid arthritis (page 3, paragraph [0047] and page 4, paragraph [0049]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the CAR-T cell taught by Autolus as a method of targeting soluble ligands secreted by the autoimmune disorders taught by BioAtla. One of ordinary skill in the art would have been motivated to use the CAR-T cell to treat these diseases in order to modulate immune 

Regarding claim 13, Autolus teaches a method of treating a subject having a disease comprising administering to the mammal chimeric antigen receptor T (CAR-T) cells (page 46, lines 35-36, “a method for treating and/or preventing a disease which comprises the step of administering the cells of the present invention…to a subject”; page 1, lines 6-7, “a chimeric-antigen receptor (CAR) expressing cell”; page 13, line 6, “the sample may be a T-cell containing sample”; page 13, line 25). Autolus further teaches that the CAR-T cells comprise a surface exposed soluble ligand binding moiety that specifically binds to a soluble ligand (“extracellular antigen-recognizing domain (binder)”; page 1, line 7, “which is capable of recognizing a ligand, for example a soluble ligand”). 
Autolus teaches that the soluble ligand may be a cytokine, chemokine, or metabolite and that cytokines act through receptors, and are important in health and disease, specifically in host responses to infection, immune responses, and inflammation (page 15, lines 12 and 21-22). Autolus also teaches the targeting of a soluble ligand using a CAR approach that utilizes a cell which comprises two CARs each recognizing an epitope on the same soluble ligand (page 8, lines 29-30). Autolus, however, fails to explicitly teach that the method is used to treat an autoimmune disorder.
BioAtla teaches CAR-T cells for use in the treatment of cancer and autoimmune diseases (page 2, [0027], “a genetically engineered cytotoxic cell that includes a poly-nucleotide sequence encoding the chimeric antigen receptor of the invention. The cytotoxic cell may be a T cell…”; page 2, [0029], “method for treating cancer in a subject”; page 14, [0166], “examples of target antigens include antigens expressed by various immune cells… and cells associated with… autoimmune diseases and/or inflammatory diseases”).
BioAtla further teaches that the CAR of the invention may include at least two ASTRs (antigen 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the CAR-T cell taught by Autolus as a method of treating autoimmune disorders as taught by BioAtla. One of ordinary skill in the art would have been motivated to use the CAR-T cell to treat these diseases in order to modulate immune responses and inflammation (Autolus, page 15, lines 12 and 21-22) that are a result of inappropriate and excessive response to a self-antigen (BioAtla, page 3, [0047]).

Regarding claim 16, Autolus teaches the method of claim 12 as discussed above.
Autolus teaches that the ligand-binding domain is the portion of the CAR which recognizes the antigen and that the binding domain may comprise a natural ligand of the target antigen (page 14, lines 27 and 32). Autolus further teaches the targeting of a soluble ligand using a CAR approach using a cell which comprises two CARs each recognizing an epitope on the same soluble ligand (page 8, lines 29-30). Autolus, however, fails to teach that the ligand binding domain is the soluble ligands natural receptor. 
BioAtla teaches CAR-T cells for use in the treatment of cancer and autoimmune diseases (page 2, [0027], “a genetically engineered cytotoxic cell that includes a poly-nucleotide sequence encoding the chimeric antigen receptor of the invention. The cytotoxic cell may be a T cell…”; page 2, [0029], “method for treating cancer in a subject”; page 14, [0166], “examples of target antigens include antigens expressed by various immune cells… and cells associated with… autoimmune diseases and/or inflammatory diseases”). BioAtla also teaches that the CAR of the invention may include at least two 
	BioAtla further teaches that the ASTR may include ligand binding domains from naturally occurring receptors (page 13-14, [0160]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the teachings of Autolus and BioAtla and have used a naturally occurring receptor of the soluble ligand as the extracellular (surface exposed) binding region. One of ordinary skill in the art would have been motivated to make this combination in order to use a binding receptor that already exists in the body as a method of specifically binding the soluble ligand (BioAtla, page 13-14, [0160]).

Regarding claim 20, Autolus and BioAtla teach the method of claim 13 as discussed above.
BioAtla further teaches that the target antigens are associated with lupus, multiple sclerosis, inflammatory bowel disease, psoriasis, celiac disease, Graves’ disease, myasthenia gravis, Guillain-Barr syndrome, thyroiditis, Sjogren’s syndrome, hemolytic anemia, vasculitis, and rheumatoid arthritis (page 3, paragraph [0047] and page 4, paragraph [0049]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/029511 A1 (Autolus LTD) 23 FEB 2017  as applied to claims 1 and 12 above, and further in view of Wang, Z., et al (2010) Emerging roles of PDGF-D signaling pathway in tumor development and progression Biochim Biophys Acta 1806 (1); 122-130.

Regarding claim 4, Autolus teaches the CAR-T cell of claim 1 as discussed above. 

Wang teaches that PDGF-DD is a homodimer of PDGF-D (page 1, paragraph 1). Wang teaches that platelet-derived growth factor D (PDGF-D) can regulate many cellular processes including cell proliferation, apoptosis, transformation, migration, invasion, angiogenesis and metastasis and that because of this PDGF-D signaling has been considered to be important in human malignancies (abstract). Wang teaches that PDGF-D signaling may therefore represent a novel therapeutic target and that the development of agents that target PDGF-D signaling are likely to have a significant therapeutic impact on human cancers (abstract). Wang also summarizes data on several PDGF-D inhibitors which could serve as agents for the prevention of tumor progression and/or the treatment of human malignancies by inactivating PDGF-D signaling (abstract). Wang teaches that PDGF has high sequence identity with the vascular endothelial growth factor (VEGF), which may suggest their similar but distinct biological functions (page 2, paragraph 1). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the CAR-T cell taught by Autolus to target PDGF-DD as the soluble ligand as taught by Wang. One of ordinary skill in the art would have been motivated to target this soluble ligand in order to disrupt the PDGF-DD signaling pathway to aid in the reduction of tumor growth, migration, invasion, angiogenesis and metastasis as well as its cross-talks with many signaling pathways in human malignancies (Wang, page 11, paragraph 4). One would have been motivated to use the CAR-T cell taught by Autolus as it was described to as a method of targeting VEGF which both Autolus and Wang teach exhibit many structural similarities.

Regarding claim 15, Autolus teaches the method of claim 12 as discussed above. 

Wang teaches that PDGF-DD is a homodimer of PDGF-D (page 1, paragraph 1). Wang teaches that platelet-derived growth factor D (PDGF-D) can regulate many cellular processes including cell proliferation, apoptosis, transformation, migration, invasion, angiogenesis and metastasis and that because of this PDGF-D signaling has been considered to be important in human malignancies (abstract). Wang teaches that PDGF-D signaling may therefore represent a novel therapeutic target and that the development of agents that target PDGF-D signaling are likely to have a significant therapeutic impact on human cancers (abstract). Wang also summarizes data on several PDGF-D inhibitors which could serve as agents for the prevention of tumor progression and/or the treatment of human malignancies by inactivating PDGF-D signaling (abstract). Wang teaches that PDGF has high sequence identity with the vascular endothelial growth factor (VEGF), which may suggest their similar but distinct biological functions (page 2, paragraph 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the CAR-T cell taught by Autolus in a method targeting PDGF-DD as the soluble ligand as taught by Wang. One of ordinary skill in the art would have been motivated to target this soluble ligand in order to disrupt the PDGF-DD signaling pathway to aid in the reduction of tumor growth, migration, invasion, angiogenesis and metastasis as well as its cross-talks with many signaling pathways in human malignancies (Wang, page 11, paragraph 4). One would have been motivated to use the CAR-T cell taught by Autolus as it was described to as a method of targeting VEGF which both Autolus and Wang teach exhibit many similarities.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 2017/029511 A1 (Autolus LTD) 23 FEB 2017  in view of US 2016/0207989 A1 (BioAtla, LLC) 21 JUL 2016 as applied to claims 1 and 5 above and in further view of Kasahara, Y., et al (2016) A Novel NKp44-Based Chimeric Antigen Receptor That Targets Multiple Types of Cancer Blood 128 (22): 3517.
Autolus and BioAtla teach the CAR-T cell of claim 5 as discussed above. BioAtla further teaches that the intracellular signaling domain of the CAR-T cell may include signaling domains used by NK and NKT cells including NKp44 (page 15, [0176]). Autolus and BioAtla, however, fail to teach that the surface exposed soluble ligand binding moiety comprises the extracellular domain of NKp44. 
Kasahara studied CAR-T cells as an adoptive therapy for cancer and stated that “defining cell surface molecules that are both selectively expressed on cancer cells and can be safely targeted with T cells or NK cells is a significant challenge in this research field” (page 1, paragraph 1). Kasahara teaches that NKp44 is a member of the natural cytotoxicity receptor (NCR) also known as NCR2 and that expression of NKp44 is limited to activated NK cells which leads to a marked increase in cytotoxicity against tumors (page 1, paragraph 2). Kasahara teaches that a wide range of cancer cells may be safely targeted if the ligand-binding domain of the NKp44 receptor is used as the antigen recognition site in a CAR as the ligands for NKp44 are considered damage-associated molecular pattern molecules which have been reported to be expressed by various types of cancer cells but not by healthy cells (page 1, paragraph 2). Based on this knowledge, Kasahara created NKp44-based CAR constructs, which shared the extracellular NKp44 IG domain as a ligand-binding domain (page 1, paragraph 3). Kasahara teaches the use of the NKp44-based CAR T cells for treatment of various types of cancer including hematological malignancies and teaches that T cells transduced with the CAR exerted powerful cytotoxicity against tumor cell lines tested and produced interferon-g and granzyme B (page 2, paragraph 3).
Autolus teaches that hematological cancers can be treated with the CAR-T cells described in their invention (Autolus, page 47, lines 35 and 36, leukaemia and non-Hodgkin lymphoma). BioAtla also 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have made the CAR-T cell of claim 5 as taught by Autotlus and BioAtla with the extracellular domain of NKp44 as taught by Kasahara. One of ordinary skill in the art would have been motivated to make this combination in order to achieve the benefits of targeting NKp44 ligands taught by Kasahara such as safely and specifically targeting a wide range of cancers including hematological malignancies (Karashara, page 1, paragraph 2 and page 2, paragraph 4). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 2017/029511 A1 (Autolus LTD) 23 FEB 2017  in view Wang, Z., et al (2010) Emerging roles of PDGF-D signaling pathway in tumor development and progression Biochim Biophys Acta 1806 (1); 122-130 as applied to claims 12 and 15 above in further view of Kasahara, Y., et al (2016) A Novel NKp44-Based Chimeric Antigen Receptor That Targets Multiple Types of Cancer Blood 128 (22): 3517. Gersuk, G.M., et al (1988) Inhibition of Human Natural Killer Cell Activity by Platelet-Derived Growth Factor The Journal of Immunology 141(11); 4031-4038 is used as an evidentiary reference. 
Autolus and Wang teach the method of claim 15 as discussed above. Autolus and Wang however, fail to teach that the surface exposed soluble ligand binding moiety comprises the extracellular domain of NKp44. 
Kasahara studied CAR-T cells as an adoptive therapy for cancer and stated that “defining cell surface molecules that are both selectively expressed on cancer cells and can be safely targeted with T cells or NK cells is a significant challenge in this research field” (page 1, paragraph 1). Kasahara teaches 
Autolus teaches that hematological cancers can be treated with the CAR-T cells described in their invention (Autolus, page 47, lines 35 and 36, leukaemia and non-Hodgkin lymphoma). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have created a CAR-T cell for the treatment of cancer as taught by Autolus with the extracellular domain of NKp44 as taught by Kasahara. One of ordinary skill in the art would have been motivated to make this combination in order to achieve the benefits of targeting NKp44 ligands taught by Kasahara such as safely and specifically targeting a wide range of cancers including hematological malignancies (Karashara, page 1, paragraph 2 and page 2, paragraph 4). 
In terms of the ability of the CAR-T cell to specifically bind to the soluble ligand PDGF-DD, this is considered to be an inherent property of the NKp44 receptor. MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 
Based on this, the CAR-T cell taught by Autolus combined with the NKp44 extracellular receptor taught by Kasahara would bind to any ligands that are naturally associated with the NKp44 receptor. No additional modifications are demonstrated as required by the instant application in order to achieve this binding and therefore it is anticipated to be an inherent property of the NKp44 receptor. That is to say that whether it was appreciated by Kasahara or not at the time of the disclosure of a NKp44-based CAR, the receptor would have bound to PDGF-DD.
	It is further noted that prior art, such as Gersuk, teaches the relationship between the PDGF and NK cell activity. Gersuk teaches that PDGF significantly inhibits human NK cell activity (cytotoxicity) in a dose-dependent manner (abstract) and that PDGF may inhibit NK activity by directly interfering with the NK receptor, itself, or with its function (page 4035, right column, paragraph 2). While PDGF-D(D) had not been discovered in 1988, this art suggests the use of NK receptors as potential binding receptors for PDGF ligands. 


Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Vieillard, V., et al (2014) NKp44L A new tool for fighting cancer OncoImmunology 3, e27988, 1-2.
Vieillard studied a ligand of natural cytotoxicity triggering receptor 2 (NCR2, best known as NKp44), and found that it is expressed on a large panel of malignant cells (abstract). Vieillard identified a + activated NK cells, both of which are expected to selectively target malignant tissues while sparing their counterparts (page 2, right column, paragraph 3).

Reiners, K.S., et al (2013) Soluble ligands for NK cell receptors promote evasion of chronic lymphocytic leukemia cells from NK cell anti-tumor activity Blood 121(18): 3658-3665. 
Reiners studied natural killer cells and disfunctions that have been reported in various hematological malignancies (abstract). Reiners teaches that tumor cells release soluble and exosomal ligands for NK cell receptors that modulate NK cell activity (abstract) and that soluble plasma factors, such as BAG6, suppress NK cell cytotoxicity and promote evasion of chronic lymphocytic leukemia (CLL) cells from NK cell anti-tumor activity (key points).
 
Gersuk, G.M., et al (1991) Inhibition of Human Natural Killer Cell Activity by Platelet-Derived Growth Factor (PDGF) Scand. J. Immunol 33; 521-532. 
Gersuk teaches that NK cells possess high-affinity binding sites for PDGF and that PDGF substantially inhibits NK cell cytotoxicity (abstract). Gersuk teaches that at the time there was no direct evidence that the PDGF receptor(s) on NK cells are the same or distinct from classical PDGF receptor types described on other cell types and that PDGF receptor immunoprecipitation and gene expression studies should be performed to clarify whether classical A-type and/or B-type PDGF receptors, or alternatively non-classical receptor(s), are present on NK cells (page 529, right column, paragraph 1).

WO 2015/188119 (Bluebird Bio, Inc) 10 DEC 2015
Bluebird teaches T cell compositions and methods for manufacturing T cells that result in adoptive T cell immunotherapies with improved survival, expansion, and persistence in vivo (abstract). Bluebird teaches CAR-T cells (page 42, line 3) that comprise an extracellular domain that binds to a specific target antigen (also referred to as a binding domain or antigen-specific binding domain) (page 42, lines 12-14). Bluebird further teaches that main characteristic of CARs are their ability to redirect immune effector cell specificity, thereby triggering proliferation, cytokine production, phagocytosis or production of molecules that can mediate cell death of the target antigen expressing cell (page 42, lines 14-18). Bluebird teaches that the CAR-T cells exploit the cell specific targeting abilities of monoclonal antibodies, soluble ligands, or cell specific coreceptors (page 42, line 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647